Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 03/10/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-11, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US Pub. 2020/0105256 A1) in view of Nadkar et al. (US Pub. 2018/0204569 A1).
Regarding Claims 1, 10 and 19, Fainberg teaches a multi-assistant controller (see Fig.5 and paragraph [0104]), comprising:
an audio recorder (see Fig.5 (560) and paragraph [0104]), configured to:
receive a sampled audio from a microphone (see Fig.5 (222,560), Fig.7 (702), paragraph [0063] and paragraph [0104]),
store the sampled audio in a circular buffer (see Fig.5 (568) and paragraph [0063]),
and transfer the sampled audio from the circular buffer to a particular voice-activated assistant among a plurality of voice-activated assistants (see Fig.5 (574), Fig.7 (709,714), paragraph [0023] and paragraphs [0145-0146]);
and a detector (see Fig.5 (576) and paragraph [0124]), configured to:
search the sampled audio to determine a plurality of probabilities that the sampled audio includes the plurality of wake-up words (see Fig.5 (576), Fig.7 (704,706), paragraph [0126] and paragraph [0137]),
and select a particular wake-up word among the plurality of wake-up words that has a highest probability among the plurality of probabilities (see Fig.5 (576), Fig.7 (704,706), paragraph [0126] and paragraph [0137]),
wherein the sampled audio transferred to the particular voice-activated assistant includes the particular wake-up words that was detected (see Fig.5 (574) and paragraph [0114]).
Fainberg fails to teach wherein the detector is configured to store a plurality of wake-up words or phrases that are recognizable by the plurality of voice-activated assistants, and send a callback to the particular voice-activated assistant among the plurality of voice-activated assistants that the particular wake-up word or phrase has been detected.
Nadkar, however, teaches storing a plurality of wake-up words or phrases that are recognizable by the plurality of voice-activated assistants (see Fig.2 (104), Fig.3 (304) and paragraph [0041]), and establishing a communication link to a selected voice-activated assistant among a plurality of voice-activated assistants in response to detecting a wakeup word being detected in an audio sample (see Fig.4 (406,408) and paragraph [0048]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure Fainberg’s detector to store a plurality of wake-up words or phrases that are recognizable by the plurality of voice-activated assistants, and send a callback to the particular voice-activated assistant among the plurality of voice-activated assistants that the particular wake-up word or phrase has been detected. The motivation would be to store a reference for detecting specific wake words in the audio sample, and to establish a communication link with a particular voice-activated assistant for processing the audio data.
Regarding Claims 2 and 11, Fainberg further teaches wherein the sampled audio transferred from the circular buffer to the particular voice-activated assistant includes at least one utterance that followed the particular wake-up word (see Fig.5 (574), paragraph [0023] and paragraph [0114]).
Regarding Claims 4 and 13, Fainberg further teaches wherein the particular voice-activated assistant is notified in response to the highest probability exceeding a threshold (see Fig.5 (574,576), Fig.7 (714) and paragraphs [0145-0147], selecting a voice-activated assistant based on the probability score of the wake words and establishing a communication with the selected voice-activated assistant).
Regarding Claims 9 and 18, Nadkar further teaches wherein an audio recorder for receiving audio samples and a detector for detecting wake words form part of a vehicle infotainment system (see Fig.1 (104), Fig.2 (102,104) and paragraph [0016]).
Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US Pub. 2020/0105256 A1) in view of Nadkar et al. (US Pub. 2018/0204569 A1), and in further view of Webster et al. (US Patent 10,908,883 B2).
Regarding Claims 3, 12 and 20, Fainberg teaches wherein the audio recorder is further configured to convert the sampled audio being transferred to the particular voice-activated assistant from the internal audio format into one of the plurality of assistant audio formats (see Fig.5 (572,574), paragraph [0023] and paragraphs [0114-0115]), but Fainberg and Nadkar fail to teach wherein the detector is further configured to store a plurality of assistant audio formats accepted by the plurality of voice-activated assistants, the sampled audio has an internal audio format.
Webster, however, teaches formatting the audio data into formats specific to different voice-activated assistant devices (see Col.7, Line 27-45).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the detector of Claim 1 to store a plurality of assistant audio formats accepted by the plurality of voice-activated assistants, the sampled audio has an internal audio format. The motivation would be to enable the multi-assistant controller to format the audio samples specific to different voice-activated assistant devices.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US Pub. 2020/0105256 A1) in view of Nadkar et al. (US Pub. 2018/0204569 A1), and in further view of Lin et al. (US Patent 11,087,754 B2).
Regarding Claims 5 and 14, Fainberg teaches resuming the search of the sampled audio of the plurality of wakeup words (see Fig.7 (700) and paragraph [0153]), but Fainberg and Nadkar fail to teach receiving a notification from the particular voice-activated assistant that the particular voice-activated assistant failed to recognize the particular wake-up phrase in the sampled audio that was received from the circular buffer.
Lin, however, teaches a voice-activated assistant device configured to output a response for recognition failure (see Fig.4 (102a) and Col.10, Line 24-34).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the detector of Claim 1 to receive a notification from the particular voice-activated assistant that the particular voice-activated assistant failed to recognize the particular wake-up phrase in the sampled audio that was received from the circular buffer. The motivation would be to inform the multi-assistant controller that a particular voice-activated assistant device cannot recognize the wake words in the sampled audio.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US Pub. 2020/0105256 A1) in view of Nadkar et al. (US Pub. 2018/0204569 A1), and in further view of Joseph et al. (US Pub. 2020/0184963 A1).
Regarding Claims 6 and 15, Fainberg teaches resuming the search of the sampled audio of the plurality of wakeup words (see Fig.7 (700) and paragraph [0153]), but Fainberg and Nadkar fail to teach receiving a notification from the particular voice-activated assistant that the particular voice-activated assistant has finished a session with the sampled audio; and command the audio recorder to clear the circular buffer.
Joseph, however, teaches a voice-activated assistant deice configured to send a notification to a second device concerning the status of process a user is participating in or whether a predetermined condition is satisfied (see Fig.1 (102,106), Fig.2 (204,207) and paragraph [0082]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the detector of Claim 1 to receive a notification from the particular voice-activated assistant that the particular voice-activated assistant has finished a session with the sampled audio. The motivation would be to notify the multi-assistant controller that the processing at the selected voice-activated assistant device is complete. It is further obvious for one skilled in the art to configure the multi-assistant controller clear the circular buffer. The motivation would be to continue to receive additional sampled audio for additional processing.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al. (US Pub. 2020/0105256 A1) in view of Nadkar et al. (US Pub. 2018/0204569 A1), and in further view of Tran et al. (US Patent 10,325,596 B1).
Regarding Claims 7 and 16, Fainberg teaches resuming the search of the sampled audio of the plurality of wakeup words (see Fig.7 (700) and paragraph [0153]), but Fainberg and Nadkar fail to teach wherein the detector is configured to wait a predetermined period after the callback has been sent to the particular voice-activated assistant.
Tran, however, teaches waiting until a predetermined period to elapse in order to determine whether a communication link between a mobile device and a voice-activated assistant is successfully established (see Fig.14H (50,52) and Col.47, Line 54-62).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to configure the detector of Claim 1 to wait a predetermined period after the callback has been sent to the particular voice-activated assistant. The motivation would be to determine whether a communication link between the multi-assistant controller and the selected voice-activated assistant can be established.

Claim Objections
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 8 and 17, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach, disclose or suggest the claimed limitations of (in combination with all of the limitations of the base claim and any intervening claims) “wherein the detector is configured to receive an unregister signal from a given voice-activated assistant of the plurality of voice-activated assistants; and disregard the plurality of wake-up phrases that are recognized by the given voice-activated assistant during a subsequent search of the sampled audio for the plurality of wake-up phrases”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672